Citation Nr: 9904223	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-18 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to Department of Veteran Affairs (VA) pension 
benefits.

ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1941 to 
June 1946 with the United States Armed Forces in the Far East 
(USAFFE).

This claim arose from a December 1997 RO decision, which 
denied the veteran's claim of entitlement for VA pension 
benefits.




FINDING OF FACT

The evidence of record shows that the veteran's only verified 
service was from December 1941 to June 1946 with the United 
States Armed Forces in the Far East (USAFFE).


CONCLUSIONS OF LAW

1.  The veteran's military service does not meet the basic 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 107, 1521, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.1, 3.3, 3.8, 3.159(a) (1998).

2.  The claim of basic eligibility for nonservice-connected 
pension benefits has no legal merit.  38 U.S.C.A. §§ 107, 
1521 (West 1991); 38 C.F.R. §§ 3.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct. 38 U.S.C.A. §§ 1110, 1131 (West 1991). The law 
also authorizes payment of a disability pension to a 
qualified "veteran" who has the requisite time in service, 
and who is permanently and totally disabled from a nonservice 
connected disability.  38 U.S.C.A. § 1521 (West 1991).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  A veteran meets the service requirement if he or 
she served in the "active military, naval, or air service" 
during the following time periods: (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(a), (j) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.3(a)(3) (1998).
 
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation, but not for pension benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(c) and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412(a)), and 
23 of this title. 38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (1998).


In pertinent part, 38 U.S.C.A. §107 provides that:

(a) Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States . . . including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander-in-Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been in active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces. . . .
When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203 (1996).


BACKGROUND

In pertinent part, a May 1953 Service Department 
certification of the veteran's service shows active service 
in the USFFE from December 1941 to June 1946, including 
Regular Philippine Army service from August 1945 to June 
1946.  The veteran had no recognized guerilla service.  The 
certification also shows that the veteran had no insurance 
date of record.

The veteran's August 1976 letter to the VA contains his 
request to obtain his Certificate of his application for 
insurance under the National Service Life Insurance (NSLI).  
The veteran indicated that he applied for NSLI coverage upon 
induction into the USFFE, on November 5, 1941.  It was noted 
that the veteran's commanding officer, a Second Lieutenant H. 
B. B., had informed him of his coverage, and that the veteran 
Certificate number should follow his.

A September 1976 letter from an Adjudication Officer informed 
the veteran as to his ineligibility for nonservice connected 
disability based on his service status.

An October 1976 response from a Veterans Services Officer 
indicated that there were no records to show that the veteran 
had actually applied for and was issued NSLI coverage.

A January 1980 letter from an Adjudication Officer informed 
the veteran as to his ineligibility for nonservice connected 
disability based on his service status.

A December 1997 RO letter to the veteran informed him of his 
ineligibility for nonservice connected disability based on 
his service status as member of the USFFE.


ANALYSIS

In this instance the law and not the facts are dispositive. 
The United States Court of Veterans Appeals (Court) has 
addressed the issues in this case in Fazon v. Brown, 9 Vet. 
App. 319 (1996).  The Court quoting Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) noted that the service department's 
findings as to the service of the appellant is binding on VA 
for the purposes of establishing service in the U.S. Armed 
Forces, Philippine Commonwealth Army, or Philippine 
guerrillas in the service of the U.S. Armed Forces.  In Soria 
v. Brown, 118 F.3d. 748 (1997), the United States Court of 
Appeals for the Federal Circuit noted that where service 
department certification is required, VA has long treated the 
service department's decision on such matters as conclusive 
and binding on VA. 

In December 1997 the RO informed the veteran that the 
Department of the Army had the authority to amend or change 
certification of service determinations.  The RO essentially 
provided the same information to the veteran in the September 
1998 statement of the case.  Moreover, the veteran has been 
informed of the basis for his ineligibility for nonservice 
connected pension benefits relative to Service Department 
Certification of his USFFE service.  In fact, notice of his 
ineligibility status has been provided to the veteran as 
early as September 1976.  

The veteran's only response has essentially consisted of 
restatements of previous assertions of eligibility.  Again, 
the Board notes that service department findings are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces Duro v. Derwinski, supra at 532; Dacoron v. 
Brown, at 120; unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, supra.  No evidence has been submitted 
which creates a reasonable basis for questioning the 
certification by the service department or for again asking 
the service department to verify military service.  The 
Board's determination in this regard includes consideration 
of the veteran's presumed NSLI coverage.

Thus, as a matter of law, the veteran's former status as a 
member of the USAFFE prohibits the award of pension benefits.  
See 38 C.F.R. §§ 3.3, 3.8, and 38 U.S.C.A. § 107.  The Court 
in Sabonis v. Brown, 6 Vet. App. 426 (1994), held that in a 
case where the law and not the evidence is dispositive, the 
claim should be denied on the basis that it is without legal 
merit.  


ORDER

Entitlement to Department of Veteran Affairs (VA) pension 
benefits is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

